The plaintiff's title depends upon the validity of the redemption, under a sheriff's sale of the premises, made on the last day of the fifteen months, by a junior creditor, Charles Gilchrist.
It appears that the attorney of Charles Gilchrist went to the sheriff's office, in the village of Cooperstown, on two or three different occasions, on the last day of the fifteen months, during business hours, with the money and papers necessary to redeem, but was unable to pay the amount to the sheriff, under-sheriff, or his deputies, at the office, by reason of their actual absence from the office; that the sheriff resided in the same village, but the attorney was unable to find him in his office, or out of it, until about half-past 9 o'clock at night, when he found him at his house, and there served upon him the necessary papers and paid him the requisite amount to redeem.
I think there is no difficulty in holding that the redemption would be good and sufficient, if it had been made to the sheriff at his office, instead of being made to him at his house. The redeeming creditor having gone to the proper office, during business hours, for the purpose of redemption, the question arises, whether it was competent for him to follow the sheriff up to his house in the same village, and there leave his evidence and pay the amount necessary to redeem. This question depends upon the construction to be put upon the statutes in relation to redemptions by mortgagees and judgment creditors.
The manner of acquiring the title of a purchaser of lands upon execution, was well defined by the law of this State before the act of 1847. The redeeming creditor could pay the amount to the sheriff when he could find him in the county. By section 3 of chapter 410 of the Laws of 1847, it is declared that all redemptions which should thereafter be *Page 244 
made, on or after the last day of the fifteen months, by any creditor, should "be made at the sheriff's office;" and it was made the duty of the officer making the sale "to attend at said office during the last day for making redemption, and during the time thereafter in which such redemption may be made; and in the absence of the officer who made the sale from the sheriff's office, then such redemption may be made to the sheriff, and in his absence to the under-sheriff or any deputy present at such office." This language is not entirely clear, for it may be read so as to allow the redemption to be made to the sheriff wherever he can be found in the county, provided the officer who made the sale is not present at the sheriff's office. The more natural meaning is, that the absence of the sheriff, spoken of, is his absence from his office, or from the place where his office is kept. It is, moreover, an important question in this case, whether the sheriff is absent, within the meaning of the act, if he is to be found in the vicinity of his office in the same village.
It could hardly be intended that the officer who made the sale should be deemed absent from the office, if he had merely gone to his lodgings in the immediate vicinity. A literal construction of the statute would require him to remain in the sheriff's office, day and night, for twenty-four hours, after every succeeding redemption.
There is nothing in the duty to be performed which requires the sheriff to take the papers from the hand of the redeeming creditor in the office, if he is in the immediate neighborhood, so as to be constructively present, or within easy call.
It has been held in several cases, that this statute should be construed liberally toward the redeeming creditor. When the intention is doubtful, the court will interpret the statute as is most equitable and convenient; and that construction will be adopted best suited to accomplish the general purpose. And when a direction contained in a statute is not of the essence of the requirement, but only relates to the mode or manner of it, it may be considered as directory only (Rex v. Loxdale, 1 Burn., 447; Marchant v. Longworthy, 6 Hill, 647), as when it relates to some immaterial matter. (People v. Scher *Page 245 merhorn, 19 Barb., 611.) There are no negative words to render the minute directions imperative; and affirmative words do not necessarily render them imperative, except, perhaps, when they confer jurisdiction. (Dwarris on Statutes, 611.) And it may be safely said, that when any particular construction would lead to an absurd consequence, it will be presumed that some exception is intended by the legislature to avoid such a conclusion. (Commonwealth v. Kimball, 24 Pick., 370.)
Now, what is there in the nature of the duty to be performed by the sheriff (after the redeeming creditor has substantially tendered a redemption, with all the regulations imposed upon him, at the sheriff's office), to require him to go into his office after 9 o'clock in the evening, and take the papers and money from the redeeming creditor? For succeeding creditors, after going to the office and finding no one in, must necessarily call upon the sheriff to find out what had been done; and they would have no difficulty in finding the sheriff when he was at his own house, in the neighborhood of his office. To require the sheriff to remain actually in his office after business hours, to attend to redemptions, would be absurd. If he is within call in the same village, he ought not to be regarded as absent, within the meaning of the statute.
The object of the statute will be fully attained by requiring the redeeming creditor to go to the sheriff's office to make his redemption. When he is there, with his papers, ready and willing to comply with all that is essential on his part to perfect his right, it would be wrong and unjust in the extreme to deprive him of his right merely because an officer was not present in the office to receive his money, but who afterwards received it at his house, without the formality of walking over to his office for that purpose.
It is, doubtless, necessary to the perfection of his right that the redeeming creditor should find the sheriff, and pay or tender him the amount necessary to redeem. The legislature did not suppose that the sheriff would hide himself, to avoid being found; but it was supposed, doubtless, that his office *Page 246 
would always have an officer at hand to perform the duties appertaining to the office.
After the creditor has done all he could to perfect his right, there is nothing further essential to be done, except for the sheriff to take his money. Whether he takes it at his office or at his house, really is of no importance whatever.
In my opinion, the sheriff is not absent, within the meaning of the statute, when he is in charge of his office and at his own house in the same village; that the statute is imperative to require the redeeming creditor to tender a redemption at the sheriff's office; but if there is no officer in the office to accept the tender, it is sufficient for the redeeming creditor to pay the sheriff the amount necessary to redeem at his own house or elsewhere in the same village, wherever he can be found, at any time before 12 o'clock at night.
It is unnecessary to decide now whether the creditor, after going to the sheriff's office to effect a redemption, and being unable to do so on account of the absence of the proper officer, may not afterwards pay the sheriff the amount necessary to redeem, wherever he can find him in the county. The redeeming creditor, as a matter of justice, ought not to lose his right of redemption because the officer who makes the sale neglects his duty and keeps away from the sheriff's office.
It is sufficient to dispose of this case to hold, that the redeeming creditor, having substantially tendered a redemption at the sheriff's office, as required by the statute, was afterwards at liberty to complete it by leaving the necessary papers with the sheriff in charge of the office, and paying him the amount necessary to redemption at his house in the same village, at any time before 12 o'clock at night.
The result is, that the judgment should be reversed, and a new trial denied.
LEONARD, J., also dissented.
Order affirmed. *Page 247